Citation Nr: 1546264	
Decision Date: 11/02/15    Archive Date: 11/10/15

DOCKET NO.  12-02 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right hand and arm disability.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for dizziness.

4.  Entitlement to service connection for bilateral hearing loss disability.

5.  Entitlement to a rating in excess of 20 percent for diabetes mellitus.  

6.  Entitlement to a compensable rating for a right elbow scar.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 


INTRODUCTION

The Veteran had active service from May 1968 to May 1970, to include service in the Republic of Vietnam.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2010 and May 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in July 2015.  A transcript of that hearing has been associated with the claims file. 

The issues of entitlement to service connection for a right hand and arm disability, entitlement to increased ratings for diabetes mellitus and a right elbow scar, and entitlement to TDIU are REMANDED to the Agency of Original Jurisdiction.



FINDING OF FACT

Prior to the promulgation of a decision on the appeal of the issues of entitlement to service connection for hypertension, dizziness, and bilateral hearing loss disability, the Veteran expressed his desire to withdraw the appeal with respect to those issues on the record at the July 2015 Board hearing.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issues of entitlement to service connection for hypertension, dizziness, and bilateral hearing loss disability have been met.  38 U.S.C.A. §§ 7105(a), 7108 (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.204(b)(c) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal consists of a timely filed notice of disagreement in writing, and after a statement of the case has been furnished, a timely filed substantive appeal.  38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. § 20.200 (2015).  A substantive appeal may be withdrawn in writing by an appellant or the authorized representative at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(b) (2015).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.

The record shows that the Veteran filed a timely notice of disagreement with the denial of entitlement to service connection for hypertension, dizziness, and bilateral hearing loss disability in the March 2010 rating decision.  In January 2012, the Veteran perfected an appeal of those issues. 

At the July 2015 Board hearing, the Veteran expressed a desire to withdraw the appeal with respect to the issues of entitlement to service connection for hypertension, dizziness, and bilateral hearing loss disability.  As the Veteran has withdrawn the substantive appeal with respect to those issues, the Board does not have jurisdiction to decide an appeal of those issues.  Therefore, the appeal with respect to those issues must be dismissed.  38 C.F.R. § 20.204 (2015).


ORDER

The appeal of entitlement to service connection for hypertension is dismissed.

The appeal of entitlement to service connection for dizziness is dismissed.

The appeal of entitlement to service connection for bilateral hearing loss disability is dismissed.  


REMAND

The Board finds that additional development is required before the remaining issues on appeal are decided.  

The Veteran submitted a statement in May 2012 that constitutes a timely notice of disagreement with the denial of entitlement to service connection for a right hand and arm disability and of entitlement to an increased rating for diabetes mellitus in the May 2012 rating decision.  A review of the record shows that the Veteran was not issued a statement of the case in response to that notice of disagreement.  Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

At the July 2015 Board hearing, the Veteran reported that his right elbow scar was painful and tender.  A review of the record shows that the Veteran was last provided a VA scar examination in March 2012.  There is no indication from that examination report that the Veteran reported that his right elbow scar was painful or tender at that time.  As there is an indication from the record that the Veteran's right elbow scar may have increased in severity since the last VA examination, the Board finds that the Veteran should be provided a VA examination to determine the current level of severity of all impairment resulting from a service-connected right elbow scar.  

With regard to the claim of entitlement to TDIU, the Board notes that the Veteran does not currently meet the schedular criteria for assignment of TDIU.  38 C.F.R. § 4.16 (2015).  However, the issues of entitlement to service connection for a right hand and arm disability, and of entitlement to increased ratings for diabetes mellitus and a right elbow scar are currently on appeal.  If one or more of those issues are granted, the Veteran may meet the schedular criteria for assignment of TDIU.  Therefore, the issue of entitlement to TDIU is inextricably intertwined with the remaining issues on appeal and cannot be adjudicated at this time.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991). 

Additionally, current treatment records should be identified and obtained before a decision is made with regard to the remaining issues on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding VA and private treatment records that are not already associated with the claims file.

2.  Issue a statement of the case on the issues of entitlement to service connection for a right hand and arm disability and of entitlement to an increased rating for diabetes mellitus.  Inform the Veteran of the requirement to perfect an appeal.  If the Veteran perfects an appeal with respect to either issue, return that issue to the Board.

3.  Schedule the Veteran for a VA examination to determine the current level of severity of all impairment resulting from a right elbow scar.  The examiner must review the claims file and must note that review in the report.  Any indicated studies should be performed.  The examiner should provide all information required for rating purposes.

4.  Then, readjudicate the claims.  If a decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


